Citation Nr: 0900667	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-35 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2007, the Board remanded the veteran's claims for 
additional development.  The remand included a claim of 
service connection for post-traumatic stress disorder (PTSD).  
In April 2008, the Appeals Management Center (AMC) granted 
service connection for PTSD.  Because this benefit was 
granted, a claim of service connection for PTSD is not now 
before the Board.

In May 2008, the veteran's representative submitted a letter 
from a VA psychiatrist.  The psychiatrist indicated that the 
veteran was unable to work as a result of PTSD symptoms.  
This submission may be considered a claim of entitlement to a 
total disability rating.  As such a claim has not been 
developed for appellate review, the issue is referred to the 
originating agency for appropriate action.


FINDINGS OF FACT

1.  The veteran served in Saudi Arabia during the Persian 
Gulf War.

2.  The veteran does not have headaches that are attributable 
to his active military service.

3.  The veteran does not have a skin disability that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.317 (2008).

2.  The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that, after the claims on appeal were 
remanded, 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through April 2002, December 2005, and 
January 2008 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his claims of service connection, 
including under the Gulf War undiagnosed illness theory.  
38 U.S.C.A. § 1117.  By the January 2008 notice letter, the 
veteran was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in April 2008, which followed the January 2008 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the April 2002, December 2005, and 
January 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.  Consequently, a 
remand of the service connection issues for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in St. 
Louis, Missouri.  The RO requested and obtained records from 
the Social Security Administration (SSA), which predominantly 
consisted of VA treatment records.  Additionally, in 
February 2008, the veteran was provided VA examinations in 
connection with his claims, the reports of which are of 
record.  Furthermore, the veteran was afforded a hearing 
before the Board in April 2007, the transcript of which is 
also of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.  
Thus, VA has properly assisted the veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.317 (2008).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran's personnel records reflect active military 
service in the Southwest Asia theater of operations.  He was 
stationed in Saudi Arabia from December 1990 to May 1991.  
Therefore, he is a Persian Gulf veteran for the purposes of 
establishing service connection under the theory of 
undiagnosed illness.

A. Headaches

The veteran asserts that he has headaches that are related to 
his military service, including on the basis of serving in 
Southwest Asia as a Persian Gulf veteran.  The veteran's 
service medical records are negative for complaints of 
headaches.  A May 1993 record indicated that the veteran did 
not have headaches.

Post-service treatment records from the St. Louis VAMC 
reflect complaints of headaches beginning in December 2001.  
At that time, the veteran stated that he had headaches for 
the past month.  A September 2002 record indicates that the 
veteran had no headaches.  In September 2003, the veteran 
sought treatment for headaches that he had for several years.  
Later, he gave a history of having headaches for ten years.  
The impression at that time was recurrent migraine headaches.  
A CT scan of the head was performed in September 2003.  The 
veteran had an essentially normal brain.  In June 2004, he 
continued to seek treatment for headaches through VA.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in February 2008 in connection with the claim in 
order to address the nature and etiology of the veteran's 
complaints of headaches.  The claims file was not available 
for review, but the examiner was able to review the veteran's 
electronic treatment record at the St. Louis VAMC.  The 
examiner provided a detailed post-service medical history 
relevant to the headaches claim with references to the 
veteran's complaints to VA regarding headaches.  A history of 
regular treatment for alcohol abuse was noted, as well as the 
use of large quantities of caffeine.  At the examination, the 
veteran reported that he was having a headache.  The pain was 
in the temporal region.  The examiner noted that he would 
have no way of knowing that the veteran was experiencing a 
headache unless he was told so.  The examiner stated that the 
veteran's behavior was in marked contrast to the behavior of 
patients during a clear-cut migraine headache.  On 
examination, the twelve cranial nerves were preserved and 
there was no abnormality of eye movement or of the optic 
nerve.  

The examiner found that the veteran appeared much like any 
patient with years of alcohol abuse and the development of a 
hepatopathy, distal sensory motor neuropathy, myopathy, and 
the occasional alcohol withdrawal seizure.  With regard to 
the issue of headaches, the examiner concluded that the 
diagnostic criteria for migraine headaches had not been met.  
This was particularly so based on the veteran's behavior 
during his headache at the examination.  The examiner gave 
the opinion that the veteran appeared to have headaches that 
were related to his psychiatric disorder, which is associated 
with alcoholism in 50 percent of men who drink steadily.  The 
diagnoses were chronic alcoholism, drug withdrawal seizures, 
alcohol and caffeine associated headaches, depressive 
disorder, and alcoholic hepatopathy.

The Board finds the February 2008 VA examiner's report 
persuasive regarding the veteran's headaches.  The examiner 
found that the veteran did not have migraine headaches, and 
that any headaches were related to alcohol and caffeine use, 
which is in turn supported by the record.  The opinion is 
given significant evidentiary weight because it is the most 
detailed account by a physician that discusses the veteran's 
disability in the context of the entire history.  
Additionally, the examiner was able to observe the veteran 
experience a headache.  There is no competent medical opinion 
of record attributing the veteran's headaches to his military 
service.  A remand for another opinion solely for the purpose 
of having the claims file reviewed is not necessary.  The VA 
examiner had access to much of the relevant evidence that 
existed in the claims file.  The service medical records were 
not reviewed, but those records did not contain probative 
information or evidence regarding headaches as there were no 
documented in-service complaints of headaches.

Without sufficient evidence showing that the veteran has 
headaches that are related to his active military service, 
service connection is not warranted on a direct basis.  
Additionally, because there is an identifiable etiology for 
the headaches, the provisions of 38 C.F.R. § 3.317 are not 
for application.  

B. Skin Disability

The veteran states that he develops rashes over different 
parts of his body.  He believes that he has a skin disability 
that is related to his military service.  The veteran's 
service medical records include a July 1993 complaint of an 
itchy rash in the groin area.  The assessment was tinea 
cruris.

A review of the post-service VA treatment records reveals 
that a skin assessment was performed in January 2002.  No 
skin disability was noted.  Similar results were documented 
in April 2002.  In September 2002, the veteran had scratches 
on his hand from a kitten, but no treatment was required.  A 
July 2003 record reflects treatment for a pruritic rash that 
had its onset three days prior.  In August 2003, the veteran 
had multiple discrete papules on his upper trunk and neck 
area.  No rash was seen in October 2003.  In February 2004, 
the veteran underwent a dermatology consultation.  He 
complained of an itchy rash on his hand that he had off and 
on for years.  The veteran was assessed with dyshidrotic 
eczema.  In March 2004, it was noted that there was no rash 
on the skin.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in February 2008 in connection with the claim.  
The VA examiner reviewed the claims file, noting the in-
service treatment for tinea cruris and the post-service 
treatment for dyshidrotic eczema.  The veteran reported that 
he had rashes on his hands, nose, and groin in the recent 
past.  An examination of the skin revealed that zero percent 
of the veteran's body surface area was affected by a skin 
disability.  In the diagnosis section, the examiner stated 
that there was no evidence of a skin rash due to an 
undiagnosed illness and that there was no evidence of tinea 
cruris.  There was only lichenification of the scrotum due to 
chronic itching.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the Board finds that the 
claim of service connection for a skin disability must be 
denied.  Although treatment for tinea cruris was documented 
in the service medical records, the post-service record does 
not show that the veteran has that skin disability.  Tinea 
cruris has not been documented in the VA treatment records 
and the VA examiner found no evidence of tinea cruris.  Thus, 
service connection can not be established for tinea cruris.

The post-service records include treatment for dyshidrotic 
eczema on one occasion, but no similar skin rash was found 
during the February 2008 VA examination.  In any event, no 
medical professional has linked a skin disability, including 
dyshidrotic eczema, to the veteran's military service.  
Moreover, the VA examiner stated that there was no evidence 
of a skin rash due to an undiagnosed illness.  The statement 
is supported by the fact that the veteran did not have any 
chronic symptomatology related to the skin at the time of the 
examination as zero percent of his body was affected.  In 
other words, the veteran does not have a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  Consequently, 
service connection is not warranted for a skin disability on 
a direct basis or under the theory of undiagnosed illness.

C. Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has headaches and a skin 
disability that are related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the diagnosis and etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for headaches and a skin 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for headaches is denied.

Service connection for a skin disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


